DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a continuation of Application No. 15/873,779 filed January 17, 2018, now abandoned, which is a continuation of US Patent Application No. 14/213,834 filed March 14, 2014, abandoned, which claims benefit of US Document No. 61/799,956 filed March 15, 2013.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on March 1, 2022, in which Claims 2-4, 8, 11 and 33-40 are canceled and Claims  1, 5-7, 9, 10, 12, 13, 15-19, 21-24 and 26-31 are amended to change the scope and breadth of the claims.  Claims 1, 5-7, 9, 10, 12-32, 41 and 42 are pending, which will be examined on the merits herein. 

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, line 14 to page 2, line 2 of the REMARKS, filed March 1, 2022, with respect to Claims 1, 2, 5-7, 9, 10, 12-32, 41 and 42 have been fully considered and are persuasive. The rejection of Claims 1, 2, 5-7, 9, 10, 12-32, 41 and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicants amendment to the claims.
Applicant’s arguments, see page 2, last paragraph to page 6, 1st paragraph of the REMARKS, filed March 1, 2022, with respect to Claims 1, 14 and 42  have been fully considered and are persuasive. The rejection of Claims 1, 14 and 42 under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al (WO 2012/051426 A2) has been withdrawn in view of Applicants arguments.
Applicant’s arguments, see page 7, line 2 to page 9, line 25 of the REMARKS, filed March 1, 2022, with respect to Claims 1, 2, 5-7, 9, 10, 12-32, 41 and 42 have been fully considered and are persuasive. The rejection of Claims 1, 2, 5-7, 9, 10, 12-32, 41 and 42 under 35 U.S.C. 103 as being unpatentable over Hong et al (WO 2012/051426 A2) in view of Vemuri et al (WO 00/32165 A1), Boucher (US Patent No. 3,175,299), Bennett et al (WO 01/00312 A1) and Vehring et al (US Publication No. 2011/0023876 A1) has been withdrawn in view of claim cancellation, amendment to the claims, and Applicants arguments. 

Claims 1, 5-7, 9, 10, 12-32, 41 and 42 are allowed.

	The following is an examiner’s statement of reasons for allowance: The Hong et al (WO 2012/051426 A2) is representative of the closest prior art of record, which discloses a methodology wherein preselected crystalline form of nanoparticles of a drug and nanoparticles of excipient act as seed crystals.  The Hong et al publication discloses that in the instance where a slight portion of the drug and/or excipient material is dissolved in a non-aqueous suspending media, the seed crystals may act as lattice templates that may "steer" the crystallization process toward formation of the preselected crystalline form when the liquid phase of aerosolized droplet is evaporating during the spray drying process.  However, Hong does not contemplate, for example, a process as recited in the amended claims where (1) micronized crystalline particles comprising an amorphous corticosteroid, long-acting muscarinic agent, or short-acting beta-agonist are aerosolized; (2) the aerosolized particles being mixed with a conditioning gas comprising a solvent vapor; (3) wherein the conditioning gas is provided at a temperature exceeding the glass transition temperature (Tg) of the amorphous region by about 20° C and at a relative humidity to promote annealing of the micronized crystalline particles; and (4) Hong does not disclose a process that involve the aerosolized particles being maintained in contact with the conditioning gas for a specific time to result in annealing of the micronized crystalline particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623